DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singhal et al. (2018/0338244).
Regarding claim 1, Singhal discloses a radio communication equipment (see abstract, fig. 1, element 110, fig.2, element 200, paragraph [0016] and its description) comprising: a radio communicator configured to perform radio communication (see fig.2, element 210, paragraphs [0037], and its description); a storage configured to store set information that sets operation relating to the radio communication (see fig.2, element 230, paragraphs [0037], [0043-0048] and its description); and a controller configured to stop at least transmission operation of the radio communicator or change at least a part of the set information accorded to a specification of a communication carrier of a first country, when it is set so as to operate by using the set information accorded to the specification of the communication carrier of the first county and the radio 
Regarding claim 2, Singhal further discloses the radio communicator is configured to receive a radio signal including a country code from a base station, and the controller is configured to determine whether or not the radio communication module locates in the second country based on the country code included in the radio signal received by the radio communicator (see fig.4, paragraph [0020], [0029-0030] and its description).
Regarding claim 3, Singhal further discloses the controller is configured to acquire positioning data including latitude and longitude, and determine whether or not the radio communication module locates in the second country based on the positioning data (see fig.2, elements 220, 222, fig.3, element 330, paragraphs [0029-0030], [0039], [0050-0051] and its description).
Regarding claim 4, Singhal further discloses after the controller is configured to stop the transmission operation of the radio communicator, when the radio communication module locates in the first country, the controller is configured to restart the transmission operation of the radio communicator (see paragraphs [0029-0031]).
Regarding claim 5, Singhal further discloses the controller is configured to change set information that causes to perform operation which does not satisfy a technical standard specified in a law of the second country to set information that causes to perform operation which satisfies the technical standard out of the set 
Regarding claim 6, Singhal further discloses an interface configured to connect to a mobile body electrically, wherein the radio communication module is configured to connect to the mobile body electrically by the interface (see fig.2, element 224, paragraph [0039-0040] and its description).
Regarding claims 7 and 9 recite limitations substantially similar to the claim 1. Therefore, these claims were rejected for similar reasons as stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. (2018/0338244) in view of Thanayankizil et al. (20160278087).
Regarding claim 8, Singhal discloses all subject matters descried above, except for the vehicle installed the radio communication equipment. However, Thanayankizil  discloses a vehicle installed the radio communication equipment (see fig.1, element 12, 30, paragraphs [0013-0014] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647